, Case 1:20-cv-00262-MSM-LDA Document 27 Filed 06/23/20 Page 1 of 3 PagelD #: 159

UNITED STATE DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

JONATHON ACOSTA, JEANINE CALKIN,
LEONARNO A. CIOE, JR.,
GAYLE GOLDIN, TIARA MACK, and
JENNIFER ROURKE,

Plaintiffs,

vs. ' C.A. No. 1:20-ev-00262-MSM-LDA

JUAN PABLO RESTREPO,

BRYANT A. ESTRADA, and

EMMANUEL L. LYTE, solely in their official
capacity as members of the Central Falls Board of
Canvassers;

ALBERTO DEBURGOS, solely in his official
capacity as Clerk of the Central Falls Board of
Canvassers;

JANICE PUCCI, GARY E. WYNKOOP,

and NICHOLAS BIANCO, solely in their official
capacity as members of the North Providence

Board of Canvassers;

DENISE A. VASQUES, solely in her official
capacity as the Clerk of the

North Providence Board of Canvassers;

MARIA M. PAVAO, ROBERT W. CASTLE,

and EDWARD CANTONE, JR., solely in their
official capacity as members of the

Pawtucket Board of Canvassers; :
KENNETH MCGILL, solely in his official capacity :
as Registrar for the Pawtucket Board of Canvassers; :
CLAUDIA J. HAUGEN, :
' RENAY BROOKS OMISORE, and

MERCEDES BERNAL, solely in their

official capacity as members of the

Providence Board of Canvassers;

KATHY PLACENCIA, solely in her official
capacity as Administrator of Elections

for the City of Providence;

EDWARD MURPHY, SUSAN ABRAMSON,

and DONNA J. MCDONALD, solely in their
official capacity as members of the

Warwick Board of Canvassers;

DOROTHY MCCARTHY, solely in her official

 

 
Case 1:20-cv-00262-MSM-LDA Document 27 Filed 06/23/20 Page 2 of 3 PagelD #: 160

capacity as Director of Elections

for the City of Warwick;

NELLIE GORBEA, solely in her capacity as

Rhode Island Secretary of State; :

DIANE C, MEDEROS, STEPHEN P. ERICKSON, :

JENNIFER L. JOHNSON, RICHARD H. PIERCE, :

ISADORE 8. RAMOS, DAVID H. SHOLES, and

WILLIAM E. WEST, solely in their official

capacity as members of the

Rhode Island Board of Elections; and, :

PETER NERONHA, solely in his official capacity :

as Attorney General of the State of Rhode Island
Defendants.

AFF IDAVIT OF ANTHONY DESMARAIS IN SUPPORT OF BOARD OF ELECTIONS
DEFENDANTS’ MEMORANDUM OF OPPOSITION TO
PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

I, Anthony Desmarais, under oath depose and state as follows:

Ll. I submit this Affidavit in support of the Opposition to Plaintiffs’ Motion for
Temporary Restraining Order filed by Defendants Diane C. Mederos, Stephen P. Erickson,
Jennifer L. Johnson, Richard H. Pierce, Isadore 8. Ramos, David H. Sholes, and William E.
West, solely in their official capacities (collectively, the “Board”), The information contained
herein is based upon my own knowledge, information and belief.

2, Iam a member of the staff of the Board, specializing in campaign finance.

3. On June 9, 2020, I saw Plaintiff Jennifer Rourke (“Rourke”) at the Board offices.

4, T saw Rourke speak to campaign finance staff member Isairis Burchfield. I
believe they had spoken for some time, and saw their conversation end in a hug.

5, I then spoke to Rourke for approximately ten minutes afterwards.

[signature on following page]

 
Case 1:20-cv-00262-MSM-LDA Document 27 Filed 06/23/20 Page 3 of 3 PagelD #: 161

Signed under the pains and penalties of perjury this 23rd day of June, 2020.

 

 

ef

Anthony Desmarafs
STATE OF RHODE ISLAND
COUNTY OF PROVIDENCE
In ran ste > on this 2 are day of June, 2020, before me personally

appeared Anthony Desmarais, to me known and known by me to be the person executing the
foregoing instrament and he acknowledged said instrument, by him executed, to be his free act

and deed.
ak =e
Notary Public x
My commission expires: __ © 12 on| avas
F Se e4

a

"RICHARD E. THORNTON
A '. Notary Public
ae 3tate of Rhode Island
; ay Comm. Expires-August 22, 20.23

Oy

rere eS

 

a

CERTIFICATE OF SERVICE

I hereby certify that on June 23, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the court’s electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF
System.

fsf Raymond A, Marcaccio

 
